DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 02/17/2021, which has been entered and made of record.  Claims 1-3, 8-17, and 19-20 have been amended. Claims 21-24 have been added. Claims 1-24 are pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“at least one camera configured to” and “an augmented reality component configured to” in claim 10.
“a first camera configured to”, “a second camera configured to”, and “an augmented reality component configured to” in claims 15 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	Claims 1-2, 5-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0117860 to Fei et al. in view of U.S. PGPubs 2015/0116354 to Tomlin et al.


    PNG
    media_image1.png
    280
    515
    media_image1.png
    Greyscale
 
Regarding claim 1, Fei et al. teach a computer-implemented method (abstract, par 0069), comprising:
capturing a visual scene with an augmented reality device (par 0035, par 0070, par 0076, “the processor can receive image data from one or more cameras (e.g., of optical sensing system 312)”);
augmenting the visual scene with an augmented reality view frustum associated with a physical camera (Figs 7A-7B, par 0073, par 0076-0077, “in a case where images of a 3D virtual object is to be blended with real-time graphical images of a physical environment, graphics and audio rendering module 324 can be configured to determine the rendering based on the depth information of the virtual 3D object and the 700 includes a physical object 702 and a physical object 706. Graphics and audio rendering module 324 is configured to insert virtual object 704 between physical object 702 and physical object 706 when rendering environment 700”);
tracking at least one of movement or positioning of the physical camera (par 0036, par 0045, par 0058, par 0088, “a motion of the user (as reflected by the motion of the camera) can be determined by tracking various salient feature points captured by the camera, and the projection of known patterns (which are then captured by the camera and tracked by the system) enables efficient and robust tracking”); and 
at least one of moving or positioning the augmented reality view frustum in a manner commensurate with the at least one of the movement or positioning of the physical camera (Figs 7A-7B, par 0055-0056, par 0075-0076, “As shown in FIG. 7A, environment 700 includes a physical object 702 and a physical object 706. Graphics and audio rendering module 324 is configured to insert virtual object 704 between physical object 702 and physical object 706 when rendering environment 700. The graphical images of environment 700 are captured by camera 708 along route 710 from position A to position B. At position A, physical object 706 is closer to camera 708 relative to virtual object 704 within the rendered environment, and obscures part of virtual object 704, while at position B, virtual object 704 is closer to camera 708 relative to physical object 706 within the rendered environment”).
wherein the augmented reality view frustum is smaller than a user field of view of a user of the augmented reality device. 

    PNG
    media_image2.png
    224
    465
    media_image2.png
    Greyscale

In related endeavor, Tomlin et al. teach wherein the augmented reality view frustum is smaller than a user field of view of a user of the augmented reality device (Fig 3, par 0038, “FIG. 3 schematically shows a user's view frustum 300 through a see-through display 302 in accordance with an embodiment of the present disclosure. View frustum 300 represents an entirety of the real-world environment that is visible through see-through display 302 for one particular vantage point. FIG. 3 also schematically shows an augmentation frustum 304. Augmentation frustum 304 represents those portions of the real-world environment that can be augmented by see-through display 302. In some embodiments, a see-through display may be configured to augment anything that is visible through the see-through display (e.g., view frustum 300 and augmentation frustum 304 match). In other embodiments, the augmentation frustum may be smaller than the view frustum. For example, only a portion of a head-mounted display's lens may be configured to augment reality”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Fei et al. to include 

Regarding claim 2, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 1, and further teach wherein the user field of view is a user field of view represented in the captured visual scene (Fei et al.: par 0043, par 0052, par 0057, par 0074, disclose cameras are used to capture the primary view of the environment to represent user’s left and right eyes view).

Regarding claim 5, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 1, and Fei et al. further teach further comprising presenting at least one operating characteristic of the physical camera with the augmented reality view frustum (par 0036, par 0068, par 0073-0074, adjusting camera view of the camera using zooming; par 0075-0076, “As shown in FIG. 7A, environment 700 includes a physical object 702 and a physical object 706. Graphics and audio rendering module 324 is configured to insert virtual object 704 between physical object 702 and physical object 706 when rendering environment 700. The graphical images of environment 700 are captured by camera 708 along route 710 from position A to position B. At position A, physical object 706 is closer to camera 708 relative to virtual object 704 within the rendered environment, and obscures part of virtual object 704, 704 is closer to camera 708 relative to physical object 706 within the rendered environment” …change camera view (moving camera from one location to another location).

Regarding claim 6, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 5, and Fei et al. further teach further comprising adjusting the at least one operating characteristic of the physical camera via the augmented reality device (par 0036, par 0068, par 0073-0074, adjusting camera view of the camera using zooming; par 0075-0076, “As shown in FIG. 7A, environment 700 includes a physical object 702 and a physical object 706. Graphics and audio rendering module 324 is configured to insert virtual object 704 between physical object 702 and physical object 706 when rendering environment 700. The graphical images of environment 700 are captured by camera 708 along route 710 from position A to position B. At position A, physical object 706 is closer to camera 708 relative to virtual object 704 within the rendered environment, and obscures part of virtual object 704, while at position B, virtual object 704 is closer to camera 708 relative to physical object 706 within the rendered environment” …change camera view (moving camera from one location to another location)).

Regarding claim 7, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 5, and Fei et al. further teach further comprising adjusting one or more characteristics of the augmented reality view frustum based upon the at least one operating characteristic of the physical camera (par 0036, par 0068, par 0073-0074, 700 includes a physical object 702 and a physical object 706. Graphics and audio rendering module 324 is configured to insert virtual object 704 between physical object 702 and physical object 706 when rendering environment 700. The graphical images of environment 700 are captured by camera 708 along route 710 from position A to position B. At position A, physical object 706 is closer to camera 708 relative to virtual object 704 within the rendered environment, and obscures part of virtual object 704, while at position B, virtual object 704 is closer to camera 708 relative to physical object 706 within the rendered environment” …change camera view (moving camera from one location to another location)).

Regarding claim 9, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 5, and Fei et al. further teach wherein at least one of the movement or positioning of the physical camera is further based upon at least one of movement or positioning of the augmented reality device or the user of the augmented reality device (par 0036, par 0045, par 0055, par 0058, par 0088, “where system 300 is worn by the user (e.g., a goggle), orientation and position determination module 322 can determine an orientation and a position of part of the system (e.g., the camera), which can be used to infer the orientation and position of the user. The orientation and position determined can be relative to prior orientation and position of the user before a movement occurs “, 

Regarding claim 10, Fei et al. teach an apparatus (abstract, par 0041, “an exemplary system 300 for immersive and interactive multimedia generation, consistent with embodiments of the present disclosure. As shown in FIG. 3, system 300 includes a sensing system 310, processing system 320, an audio/video system 330, and a power system 340”), comprising:
at least one camera (Fig 3, par 0041-0046, sensing system) configured to capture a visual scene (par 0035, par 0070, par 0076, “computing device 100 can also be configured to provide augmented reality. For example, input devices 123 can include one or more cameras configured to capture graphical images of a physical environment a user is located in, and one or more microphones configured to capture audio signals from the physical environment. Processor 121 can receive data representing the captured graphical images and the audio information from the cameras”, par 0041-0046, “Optical sensing system 312 can include a pair of identical cameras (e.g., a pair of RGB cameras, a pair of IR cameras, a pair of RGB-IR cameras, etc.), which each camera capturing a viewpoint of a left eye or a right eye. As to be discussed below, the image data captured by each camera can then be combined by system 300 to create a stereoscopic 3D rendering of the physical environment”,);
an augmented reality component (Fig 3, par 0054-0055, processing system) configured to identify movement and positioning of a physical camera (par 0036, par 0045, par 0058, par 0088, “a motion of the user (as reflected by the motion of the camera) can be determined by tracking various salient feature points captured by the camera, and the projection of known patterns (which are then captured by the camera and tracked by the system) enables efficient and robust tracking”); and
a display (Fig 3, par 0008, par 0032, par 0082, a display system) on which the augmented reality experience is configured to be presented (Figs 2A-2B, par 0005, par 0034-0035, par 0037, par 0044, par 0054-0055, par 0074, “graphics and audio rendering module 324 can render immersive multimedia data (both graphics and audio) to create the interactive virtual reality and/or augmented reality experiences”), the augmented reality experience comprising the captured visual scene (par 0035, par 0070, par 0076, “the processor can receive image data from one or more cameras (e.g., of optical sensing system 312)”) and an augmented reality view frustum representative of a view frustum of the physical camera in accordance with the at least one of movement or positioning of the physical camera (Figs 7A-7B, par 0055-0056, par 0075-0076, “As shown in FIG. 7A, environment 700 includes a physical object 702 and a physical object 706. Graphics and audio rendering module 324 is configured to insert virtual object 704 between physical object 702 and physical object 706 when rendering environment 700. The graphical images of environment 700 are captured by camera 708 along route 710 from position A to position B. At position A, physical object 706 is closer to camera 708 relative to virtual object 704 within the rendered environment, and obscures part of virtual object 704, 704 is closer to camera 708 relative to physical object 706 within the rendered environment”).
But Fei et al. keep silent for teach the augmented reality view frustum being smaller than a user field of view of a user of the apparatus. 

    PNG
    media_image2.png
    224
    465
    media_image2.png
    Greyscale

In related endeavor, Tomlin et al. teach the augmented reality view frustum being smaller than a user field of view of a user of the apparatus (Fig 3, par 0038, “FIG. 3 schematically shows a user's view frustum 300 through a see-through display 302 in accordance with an embodiment of the present disclosure. View frustum 300 represents an entirety of the real-world environment that is visible through see-through display 302 for one particular vantage point. FIG. 3 also schematically shows an augmentation frustum 304. Augmentation frustum 304 represents those portions of the real-world environment that can be augmented by see-through display 302. In some embodiments, a see-through display may be configured to augment anything that is visible through the see-through display (e.g., view frustum 300 and augmentation frustum 304 match). In other embodiments, the augmentation frustum may be smaller than the view frustum. For example, only a portion of a head-mounted display's lens may be configured to augment reality”).
user field of view of a user of the apparatus as taught by Tomlin et al. to increasing a relative brightness of a real-world background around the virtual shadow of the virtual object when viewed through the see-through display in order to make the virtual object seem more realistic.

Regarding claim 11, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 10, and Fei et al. further teach wherein the apparatus is communicatively connected to the physical camera via a wireless or wired connection (par 0032, par 0040, par 0084, par 0086).

Claims 3-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0117860 to Fei et al. in view of U.S. PGPubs 2015/0116354 to Tomlin et al., further in view of U.S. PGPubs 2016/0307374 to Kurz et al..

Regarding claim 3, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 1, but keep silent for teaching wherein the tracking of the least one of the movement or positioning of the physical camera comprises sensing and monitoring a tracking marker associated with the physical camera.
In related endeavor, Kurz et al. teach wherein the tracking of the least one of the movement or positioning of the physical camera comprises sensing and monitoring a 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Fei et al. as modified by Tomlin et al. to include wherein the tracking of the least one of the movement or positioning of the physical camera comprises sensing and monitoring a tracking marker associated with the physical camera as taught by Kurz et al. to let AR systems integrate spatially registered virtual objects into the view to achieve a more natural viewing experience. 




    PNG
    media_image3.png
    398
    463
    media_image3.png
    Greyscale

Regarding claim 4, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 1, but keep silent for teaching wherein the visual scene comprises at least one object moving into or out of the augmented reality view frustum.
In related endeavor, Kurz et al. teach wherein the visual scene comprises at least one object moving into or out of the augmented reality view frustum (Figs 2-3, abstract, par 006-007, par 0015, par 0086, par 0052-0053, an object move around in a camera view).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Fei et al. as modified by Tomlin et al. to include wherein the visual scene comprises at least one object moving into or out of the augmented reality view frustum as taught by Kurz et al. to let AR systems integrate spatially registered virtual objects into the view to achieve a more natural viewing experience and to provide information indicative of the at least one 

Regarding claim 12, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 10, but keep silent for teaching teach further comprising at least one sensor configured to monitor the least one of the movement or positioning of the physical camera and transmit information reflecting the least one of the movement or positioning of the physical camera to the augmented reality component.
In related endeavor, Kurz et al. teach further comprising at least one sensor configured to monitor the least one of the movement or positioning of the physical camera and transmit information reflecting the least one of the movement or positioning of the physical camera to the augmented reality component (par 0072, “A camera providing an image with depth data is often called RGB-D camera. An RGB-D camera system could be a time of flight (TOF) camera system or a passive stereo camera or an active stereo camera based on infrared structured light. This invention may further use a light field camera, a thermographic camera, or an infrared camera for pose determination and tracking”, par 0109-0110, “an optical see-through Augmented Reality setup comprising a semi-transparent head-mounted display (HMD) with attached markers which enable determining the pose of the display with an infrared-based optical outside-in tracking…The tracking system emits infrared light which is reflected by the marker attached to the head-mounted display and then imaged with the at least one infrared camera which enables determining the spatial transformation between the display and the tracking system. As the spatial relationship of the tracking system to the 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Fei et al. as modified by Tomlin et al. to include further comprising at least one sensor configured to monitor the movement and positioning of the physical camera and transmit information reflecting the movement and positioning of the physical camera to the augmented reality component as taught by Kurz et al. to let AR systems integrate spatially registered virtual objects into the view to achieve a more natural viewing experience.

Regarding claim 13, Fei et al. as modified by Tomlin et al. and Kurz et al. teach all the limitation of claim 12,  the claim 13 is similar in scope to claim 3 and is rejected under the same rational.

Regarding claim 14, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 10, but keep silent for teaching wherein the display is further configured to display one or more operating parameters of the physical camera in conjunction with the augmented reality view frustum.

    PNG
    media_image4.png
    462
    496
    media_image4.png
    Greyscale

In related endeavor, Kurz et al. teach further wherein the display is further configured to display one or more operating parameters of the physical camera in conjunction with the augmented reality view frustum (Figs 3 and 7, par 0018, par 0045, par 0049, “this information or instructions can include indications how to move the camera, the eye, the display screen, the head mounted display, the projector or at least part of the real object”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Fei et al. as modified by Tomlin et al. to include wherein the display is further configured to display one or more operating parameters of the physical camera in conjunction with the augmented reality view frustum as taught by Kurz et al. to let AR systems integrate spatially registered virtual objects into the view to achieve a more natural viewing experience and .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0117860 to Fei et al. in view of U.S. PGPubs 2015/0116354 to Tomlin et al., further in view of U.S. PGPubs 2017/0139474 to Rochford et al..

Regarding claim 21, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 1, but keep silent for teaching wherein the augmented reality view frustum corresponds to a focal frustum spanning between a near clipping plane of the physical camera and a far clipping plane of the physical camera.

    PNG
    media_image5.png
    330
    448
    media_image5.png
    Greyscale

In related endeavor, Rochford et al. teach wherein the augmented reality view frustum corresponds to a focal frustum spanning between a near clipping plane of the physical camera and a far clipping plane of the physical camera (Figs 3A-3C, abstract, par 0004, par 0028, par 0045-par 0049, Rochford et al. disclose displaying whole field 
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Fei et al. as modified by Tomlin et al. to include wherein the augmented reality view frustum corresponds to a focal frustum spanning between a near clipping plane of the physical camera and a far clipping plane of the physical camera as taught by Rochford et al. to, responsive to a change in orientation of the HDM, identify a new default position for the content in the viewable range based on the change in the orientation.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0117860 to Fei et al. in view of U.S. PGPubs 2015/0116354 to Tomlin et al., further in view of U.S. PGPubs 2018/0070019 to Laurent et al.

Regarding claim 22, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 5, but keep silent for teaching wherein the at least one operating characteristic of the physical camera comprises one or more of a lens aperture characteristic, a 4 4829-2437-3981\1zoom characteristic, a shutter speed, an exposure compensation, a focus characteristic, or a white balance.
In related endeavor, Laurent et al. teach wherein the at least one operating characteristic of the physical camera comprises one or more of a lens aperture characteristic, a 4 4829-2437-3981\1zoom characteristic, a shutter speed, an exposure compensation, a focus characteristic, or a white balance (par 0006, par 0015, par 0052, par 0065, “FIG. 64 for the camera 101. Camera 101 is equipped with an optical zoom apparatus which modifies the focal of its lens system according to control instructions from the AR application”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Fei et al. as modified by Tomlin et al. to include wherein the at least one operating characteristic of the physical camera comprises one or more of a lens aperture characteristic, a 4 4829-2437-3981\1zoom characteristic, a shutter speed, an exposure compensation, a focus characteristic, or a white balance as taught by Laurent et al. to search the optimal pose of the camera in the AR application without missing objects or details.

Regarding claim 23, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 1, but keep silent for teaching wherein the physical camera is physically separate from the augmented reality device.

    PNG
    media_image6.png
    302
    461
    media_image6.png
    Greyscale

 illustrates an example embodiment of a video pass-through device running an AR application. A smartphone 10c controls a motorized camera 103 through a link 31”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Fei et al. as modified by Tomlin et al. to include wherein the physical camera is physically separate from the augmented reality device as taught by Laurent et al. to search the optimal pose of the camera in the AR application without missing objects or details.

Regarding claim 24, Fei et al. as modified by Tomlin et al. teach all the limitation of claim 1, but keep silent for teaching wherein the augmented reality view frustum virtually represents a camera view frustum determined in part by a focal point of the physical camera.
In related endeavor, Laurent et al. teach wherein the augmented reality view frustum virtually represents a camera view frustum determined in part by a focal point of the physical camera (Figs 4 and 5A-5B, par 0043-0051, “FIG. 4 illustrates calculations based on the camera's frustum and the boundaries. Based on the calculation of the boundaries and according to the location and the aiming direction of the camera in the virtual world, determined according to the pose estimation of the camera 101, two noticeable rectangles are calculated in the virtual frame of reference. It is understood that the camera is located within the virtual world of the AR application according to the pose estimation. A camera is reducible, in a virtual scene, to a point corresponding to 101, the system estimates, first, the location of the focal point of the camera in the frame of reference of the virtual scene, and second, the aiming direction 41 (i.e. orientation) of the camera in the same frame of reference. Frustum 12 referenced in FIGS. 1, 2 and 4 are based on the pose estimation”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Fei et al. as modified by Tomlin et al. to include wherein the augmented reality view frustum virtually represents a camera view frustum determined in part by a focal point of the physical camera as taught by Laurent et al. to search the optimal pose of the camera in the AR application without missing objects or details.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0068323 to West et al. in view of U.S. PGPubs 2015/0116354 to Tomlin et al.  

Regarding claim 15, West et al. teach an apparatus (abstract, par 0028, “A system includes one or more hardware processors, a head mounted display configured to display a virtual environment to a user, an input device, and a virtual mini-board module”), comprising:
a first camera configured to capture a visual scene (Fig 1, abstract, par 0032, par 0042, “The HMD 102 also includes one or more camera devices 110 configured to capture real-world digital video around the user 100 (e.g., a field of view, a peripheral 
a second camera communicatively connected to the first camera and configured to capture a subset of the visual scene captured by the first camera (Fig 2, abstract, par 0035-0038, par 0042, “The VR engine 212 communicates with the VR display device 204 (e.g., the HMD 102) and also with other VR hardware such as the VR input device(s) 206 (e.g., motion capture devices such as the handhelds).  The virtual mini-board module 210 may be integrated directly within the VR engine 212, or may be implemented as an external piece of software (e.g., a plugin)”, “the virtual mini-board module 210 may utilize two cameras, a viewer camera (or "main camera," e.g., providing the primary view of the virtual environment 300 to the user 100), and a "mini-board camera" (e.g., providing the view of the virtual environment 300 presented on the mini-board 302)” ….West et al. disclose a mini-board camera is used to capture the perspective view of the environment to generate a region of the virtual reality to display in the HMD device with the whole view of the virtual environment);
an augmented reality component configured to generate an augmented reality experience (Fig 2, abstract, par 0032, par 0035-0037, par 0039-0042, “The mini-board module is configured to render the virtual environment for presentation to the user via the HMD, the virtual environment is rendered from a first perspective providing a field of view of the virtual environment to the user, provide a virtual mini-board to the user within the field of view, the virtual mini-board displaying a region of the virtual environment “; “the user 100 (e.g., a game developer or game player) experiences a virtual environment (e.g., via VR) or an augmented reality (AR) content while wearing and
a display on which the augmented reality experience is configured to be presented (Fig 1, abstract, par 0039-0042, “The mini-board module is configured to render the virtual environment for presentation to the user via the HMD, the virtual environment is rendered from a first perspective providing a field of view of the virtual environment to the user, provide a virtual mini-board to the user within the field of view, the virtual mini-board displaying a region of the virtual environment “; “the user 100 (e.g., a game developer or game player) experiences a virtual environment (e.g., via VR) or an augmented reality (AR) content while wearing the HMD 102” …. West et al. disclose displaying a virtual environment (e.g., via VR) or an augmented reality (AR) content in the HMD device), the augmented reality experience comprising the visual scene captured by the first camera and an augmented reality view frustum representative of a view frustum of the second camera in accordance with at least one of a movement or positioning of the second camera (Figs 3A-3B and Fig 8A-8B, abstract, par 0029, 0039-0043, par 0070-0073, “The mini-board module is configured to render the virtual environment for presentation to the user via the HMD, the virtual environment is rendered from a first perspective providing a field of view of the virtual environment to the user, provide a virtual mini-board to the user within the field of view, the virtual mini-board displaying a region of the virtual environment“; “the virtual mini-board module 210 may provide the mini-board camera at the same location as the viewer camera, and may draw objects within the virtual environment 300, or even objects outside of the frustum view of the camera, onto the mini-board 302 using matrix 
But West et al. keep silent for teach the augmented reality view frustum being smaller than a user field of view of a user of the apparatus. 

    PNG
    media_image2.png
    224
    465
    media_image2.png
    Greyscale

In related endeavor, Tomlin et al. teach the augmented reality view frustum being smaller than a user field of view of a user of the apparatus (Fig 3, par 0038, “FIG. 3 schematically shows a user's view frustum 300 through a see-through display 302 in accordance with an embodiment of the present disclosure. View frustum 300 represents an entirety of the real-world environment that is visible through see-through display 302 for one particular vantage point. FIG. 3 also schematically shows an augmentation frustum 304. Augmentation frustum 304 represents those portions of the real-world environment that can be augmented by see-through display 302. In some embodiments, a see-through display may be configured to augment anything that is visible through the see-through display (e.g., ”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified West et al. to include the augmented reality view frustum being representative of a field of view smaller than a field of view of a user of the apparatus as taught by Tomlin et al. to increasing a relative brightness of a real-world background around the virtual shadow of the virtual object when viewed through the see-through display in order to make the virtual object seem more realistic.

Regarding claim 16, West et al. as modified by Tomlin et al. teach all the limitation of claim 15, and West et al. further teach wherein the second camera is co-located with the first camera (par 0043, “the virtual mini-board module 210 may provide the mini-board camera at the same location as the viewer camera”).

    PNG
    media_image7.png
    244
    477
    media_image7.png
    Greyscale

Regarding claim 17, West et al. as modified by Tomlin et al. teach all the limitation of claim 15, and West et al. further teach wherein the at least one of the movement or positioning of the second camera follows the at least one of the movement or positioning of at least one of the augmented reality component or the user (Figs 8A-8B, par 0070-0073, “FIGS. 8A and 8B illustrate avatar movement within a virtual environment 800, and associated changes to a mini-board 802. FIG. 8A illustrates a third-person perspective of the avatar 304 moving along a path 810 in the virtual environment. In some situations, the user 100 may cause such movements in the virtual environment based on real world inputs, gestures, or movements (e.g., via VR motion tracking hardware or other input devices). For example, the user 100 may move through the virtual environment 800 (e.g., walking a path 810), with the mini-board 302 hovering near the avatar 304 (e.g., within arm's reach of the user 100). As the avatar 304 moves along the path, the user's 100 view of the virtual environment 800 is updated accordingly (e.g., based on the change of perspective based on the new position of the avatar 304)”).

Regarding claim 18, West et al. as modified by Rochford et al. teach all the limitation of claim 15, and West et al. further teach wherein the second camera is remotely located from the first camera, the second camera being controlled by the user of the apparatus (Fig 2, par 0035-0037, par 0042, “the mini-board camera may be located (or appear to be located, e.g., via a modified MVP matrix) at a different location than the viewer camera, thereby providing a different perspective of the virtual 

Regarding claim 19, West et al. as modified by Rochford et al. teach all the limitation of claim 15, and West et al. further teach further comprising at least one sensor configured to track the at least one of the movement or positioning of the second camera (par 0033-0035, par 0040, “the user 100 may wear one or more wearable hand tracking devices (e.g., motion tracking gloves, not shown), such as those made commercially available by Manus VR (Netherlands). In still other embodiments, hand motion of the user 100 may be tracked without, or in addition to, the handhelds or wearable hand tracking devices via a hand position sensor (not shown, e.g., using optical methods to track the position and orientation of the user's hands) such as, for example, those made commercially available by Leap Motion, Inc. (a California corporation). Such hand tracking devices (e.g., handhelds) track the position one or more of the hands of the user during operation “, par 0070-0071, “the mini-board 302 may be attached to the avatar 304 of the user 100 and, as such, the virtual mini-board module 210 may track the movement of the user 100 within virtual environment, moving the focus of the mini-board 302 as the avatar 304 moves through the virtual environment 800. In the example embodiment, the focus of the mini-board 302 is fixed, and the virtual mini-board module 210 updates the position of the mini-avatar 324 on the mini-board 302 as the avatar 304 moves along the path 810 in the virtual environment 800”).

Regarding claim 20, West et al. as modified by Rochford et al. teach all the limitation of claim 15, and West et al. further teach wherein the augmented reality component is configured to present the augmented reality view frustum in conjunction with at least one operating parameters of the second camera (par 0042-0043, adjusting camera view of the mini-board camera using zooming or pan).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 8, including "further comprising setting a size of the augmented reality view frustum to be commensurate with a focal length of a lens of the physical camera".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616